Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Acknowledgement is hereby made of receipt and entry of the communication filed on Dec. 3, 2021. Claims 1-12 and 14-21 are pending and currently examined. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

(Previous Rejection – Withdrawn) Claims 1-20 were rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
This rejection is withdrawn in view of the amendment filed on Dec. 3, 2021. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole 

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
(Previous Rejection – Maintained) Claims 1-8 and 16-20 remain rejected under 35 U.S.C. 103 as being unpatentable over Van Der Burg et al. (US 2010/0196353 Al, published Aug. 5, 2010). This rejection is extended to new claim 21.
(Previous Rejection – Maintained) Claims 9-12 and 14 remain rejected under 35 U.S.C. 103 as being unpatentable over Van Der Burg et al. (US 2010/0196353 Al, published Aug. 5, 2010), in view of Pedersen et al. (US 2007/0010424 A1, published on Jan. 11, 2007, submitted in IDS filed on June 10, 2020) and Zhao et al. (International Journal of Pharmaceutics 218 (2001) 43–56, submitted in IDS filed on June 10, 2020).

Applicant argues that, although Van Der Burg teaches that claimed peptides, it does not teach the claimed peptide mixtures, it does not provide a clue on how to combine them, let alone what combination would be most stable. Applicant argues that, without undertaking the experiments conducted by the present inventors, it is not predictable – thus not obvious – what combination of peptides will be more or less 
Applicant argues that the specification (e.g. Example 1) provides evidence that a stable combination of peptides can be achieved. Applicant submits an experimental report comparing the stability of the claimed mixtures with alternative mixtures selected from the same pool of 13 peptides, showing that in mixtures having peptides of SEQ ID NOs: 1-5 or 7-13 (as claimed) the stability of almost all of the individual peptides in the alternative mixtures is lower than the stability of the peptides in the claimed mixtures, and that, in any case, the alternative mixtures as a whole are less stable than the claimed mixtures. 
Applicant’s arguments above are not persuasive. 
Regarding Applicant’s arguments on predictability of pooling peptides, it is noted that the claims are directed to a kit of vials containing a mixture of different peptides. Since Van Der Burg teaches the claimed peptides and that any combination of the disclosed peptides (from HPV antigens) may be produced (i.e. put together in a vial) for potential inclusion in a vaccine study, it should have been predictable that peptides as claimed can be put together in a vial for storage or further study in routine experimentation in vaccine development (e.g. in comparing stabilities of different peptide combination, as shown by Applicant).   
On the other hand, Applicant based their arguments on experimental results comparing the peptides mixtures comprising peptides of SEQ ID NOs: 1-5, or SEQ ID NOs: 7-13 with alternative mixtures (e.g. mixture of SEQ ID NOs: 1-4 and 7 or mixture 
Applicant’s attention is directed to MPEP 716.02(b)-(e) for how unexpected results can be established. To evaluate if the claimed invention produces unexpected results, one must consider if the results produced by the claimed invention are commensurate in scope with the claims and how the results compare with the closest prior art. See MPEP Section 716.02(d) and (e). 
Here, the experimental results are based on mixtures of five or seven peptides of SEQ ID NOs: 1-5 or SEQ ID NOs: 7-13, while, by reciting “comprising”, the claims are open to additional peptides besides peptides comprising SEQ ID NOs: 1-5 or 7-13. Additionally, the peptides themselves are not limited to the recited sequences, they are open to additional amino acids (by reciting “comprising”) which makes new peptides that are different from the ones used in the experimentation. Therefore, the experimental results are not commensurate in scope of the claims.    

Double Patenting Rejection
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/forms/. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

(Previous Rejection – Maintained) Claims 9-13 and 15 remain rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-22 of US Patent US 10,702,598 B2 in view of Van Der Burg et al. (US 2010/0196353 Al, published Aug. 5, 2010), Pedersen et al. (US 2007/0010424 A1, published on Jan. 11, 2007) and Zhao et al. (International Journal of Pharmaceutics 218 (2001) 43–56), as cited in the art rejections above.
Applicant traverses the rejection on the same basis as those in the 103 rejection above.
Applicant’s traverse is deemed not persuasive for the same reasons as presented above.

Conclusion
No claims are allowed.
THIS ACTION IS MADE FINAL. Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NIANXIANG (NICK) ZOU whose telephone number is (571)272-2850.  The examiner can normally be reached on Monday - Friday, 8:30 am - 5:00 pm, EST. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JANET ANDRES, on (571) 272-0867, can be reached.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/NIANXIANG ZOU/Primary Examiner, Art Unit 1648